Title: To John Adams from William Tudor, 5 February 1781
From: Tudor, William
To: Adams, John



Boston 5th. Feby. 1781
Dear Sir

I had the Honour of your Letter by Monsieur Jean Baptiste Petry about six Weeks since, and should before this Time have acknowleged the Receipt of it, had a favourable Opportunity presented but so many of our merchant Ships are captured that a Letter goes subjected to too much Hazard which is transmitted by a private Vessel; This goes by The Alliance and I hope will arrive safe, for the Loss of this Frigate would almost annihilate our Navy.
Should You ask what Part the Americans have been acting this last Summer, I can only say much such a Game as our Allies, that is, doing Nothing. Strange to tell, and more vexatious to reflect that Britain has held at Defiance France and Spain, and even made Conquests in America, unassisted by any foreign Force excepting a few German Mercenaries, and without one single maritime Power to aid, or even wish her Success!
The naval Force under Monsr. Ternay was so unequal to that of the British, after the Arrival of Admiral Graves who reached Sandy Hook as early as the French Squadron got to Newport, that the former’s Design was frustrated, and the Army and Navy of our Ally has had the Mortification of being circumscribed within the Harbour and Island of Rhode Island ever since their Arrival. Our own Exertions with regard to raising and maintaining a respectable and efficient Army have been shameful, and the Convulsions now dividing our Army in the Jerseys have painfully taught Us the Folly of not making timely Provision for the paying, cloathing and feeding our Soldiers. The Wisdom which is acquired by Experience (and all we have in America is from this Source) is slowly and very often dearly purchased. The contracted Views, mercenary Incentives, and shallow (internal) Politicks of this Country has spun out the War to a distressing Length. Upon a Requistion from Congress for the compleating our Battalions against the Opening of next Campaign, we are now giving from twenty to thirty Guineas a Man for Recruits (paper Money will not do in this Business) and yet I am afraid this State’s Quota will fall very short.

Our Army under General Washington has been miserably fed during the Campaign; This has been partly owing to the French Armament at Rhode Island; their Money being so much better than that of the Continent, the Farmer and Grazier have been induced to drive their Cattle and transport their Forage to Newport instead of the North River. At home the People are grumbling under the Weight of their Taxes, which are now become quarterly and burthensome. Should the next Campaign end as despicably as the present has, I dread the Effect. The Country are vexed to find 72 Sail of the Line blockading Gibralter, when, divided into Squadrons, they might be employed in Operations so much more conducive to the general Interest of the Alliance. France and Spain by acting meerly a defensive Part, with a View to stifle the Jealousies of their European Neighbours, may protract the War and exhaust the Resources of Great Britain, but America has neither Patience nor Strength for a Trojan War. They want some capital Stroke to rouse their enfeebled Spirits.
The Treason of Arnold has taught Us a Lesson of Vigilance and Caution; and the hanging Major Andre convinced the Enemy that our Commanders possess Firmness and Spirit. The Renegado is now in Virginia spreading Devastation, but we hope will soon be scourged. The Eastern Counties of that State have long wanted something to animate and nerve them. The Success our southern Troops have met since the Misfortune and Misconduct of General Gates in August, will tend to convince the Virginians that to conquer is to be determined.
We have lost a great Number of Sailors this Summer who have perished in the Prison Ships at New York, and We begin very sensibly to feel the Want of that hardy and valuable Mass of Men. Congress has lately published an Act for Retaliation, but it is too negligently inforced. Americans have learnt to fight, but they are yet to acquire Inhumanity.
To what cause is it owing that the Dutch have never yet sent any Cargoes to this Continent? Merchants of Speculation and Enterprize might have made for a year past very large Profits by the Sale of almost any European Manufactures. Could our Trade be carried on in neutral Bottoms, our Seamen Might then be employed soly in privateering, infinitely more to the Advantage of America than in navigating merchant Vessels.
The Wheels of our New Commonwealth are well in Motion, and revolve with tolerable Ease. If We had a few more Men of real Abilities and extensive Views to aid, the Government by being more respectable would naturally be more energetic.
The Clamours of Creditors have at Length produced a Repeal of the Tender Act in this State, and People in future are to pay their Debts in Paper according to the Rate it bears to Silver, this will help that Currency exceedingly. And the principal Reason of Paper Money not depreciating these seven Months (continuing during this Period at 75 for 1) has been owing to the Laws granting an unconfined Circulation to Coin.
About six Weeks ago a very unfortunate Affray took place on the long Wharff. There is a drinking House kept on Minot’s T which was frequented both by the French and American Sailors. The Woman of the House complained to the People belonging to the Alliance Frigate, that the Frenchmen not only gave her scurrilous Language, but often refused to pay her, and begg’d them to see her righted; soon after this, the same Evening, a Boat from the Surveillante landed (there were two french Frigates and a large armed store Ship laying in the Harbour) and its Crew repaired to this House as usual for Grogg; and upon growing a little Troublesome, the Americans kicked them all out of Doors. About half an Hour after, the Sailors of the Alliance retiring to their Boats were unexpectedly attacked by the French Sailors armed with Knives, and one of the Americans was thrust through the Heart, and two others badly wounded. By the prudent Conduct of the Officers of all the Ships, afterwards, no Disturbance arose out of this. The Commander at Newport delivered up the French Seamen who were charged by the Jury of Inquest with the killing, and they are now in Prison in this Town and will take their Tryal at the Superior Court.
On the 1st. January a very alarming Revolt took Place in the Army under the immediate Command of Genl. Wayne. The Pennsylvania Line consisting of about two thousand Men who were cantoned at Morris Town, suddenly withdrew headed by a sergeant Major to Prince Town carrying with them their Arms and six Brass field Peices, with Ammunition sufficient to make them formidable. Upon getting to Prince-Town they planted their Guards, formed a Board of Serjeants, stated their Grievances and demanded Redress. Various Reasons pointed out the Necessity of having Recourse to Persuasion rather than Force to quiet this dangerous Insurrection. The whole Army complained of similar Sufferings and secretly wished Success to the Revolters; While the British General was preparing to take Advantage of the general Uneasiness. With a View of drawing the Pennsylivania Soldiers over to Staten Island he sent out to them a sensible, shrewd Serjeant and a Jersey Refugee with offers of very advantageous Terms provided they would throw themselves under his Protection. The Revolters spurned the Bribe, and delivered up the miserable Bearers of it to General Wayne, who immediately executed them as Spies. Governor Reed sent them a 100 Guineas as a Reward for this Mark of Attachment; But they returned the Money with this manly Message “That the surrendering up the Spies was only an Act of Duty they owed their Country; They did not sollicit Rewards, they asked only for Justice, and that obtained they would return to their Colours.” All Difficulties have since been removed, and the Men have returned to their Quarters, and their Duty.
I have given You, my dear Sir, in this Letter only the gloomy Side of our Affairs; for a more exhilerating Prospect of them I must refer You to Colonel Laurens.
I am with great Respect & the truest Esteem, my very dear Sir, Your obt. hble. Servt.

Wm. Tudor

